[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
DEFENDANT'S MOTION TO OPEN JUDGMENT
The movant's motion to open judgment is based upon the claim of newly discovered documentary evidence; (2) that the movant was under such emotional stress from the failure of his businesses and also because of domestic problems, that would not and did not provide counsel with necessary assistance preparing for trial.
The court acknowledges that business failure combined with domestic problems can place tremendous stress on a person. However, in the captioned matter the documentary evidence was CT Page 11330 within the possession of the movant. His failure to produce to his counsel, or to realize its importance at trial time is not a basis for the court to grant this motion.
Further, the court realizes that the additional stresses induced by domestic problems may compound existing problems. In the present case, it appears that the movant failed to produce all necessary business documents to his attorney. That these documents might be of assistance in the final result in the movant's defense.
Such arguments by a party seeking to open a judgment, can conceivably be made in most cases. The court's action must, however, be made because that evidence "could not have been known and with reasonable diligence produced at trial." Corbin v. Corbin, 179 Conn. 662, 626 (1988). That is not the situation in this matter.
The motion is denied.
JULIUS J. KREMSKI STATE TRIAL REFEREE